DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II (i.e. claims 1-8 and 19-24) in the reply filed on 12/28/21 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “252” (Figs. 4A ~ 4C), “352” (Figs. 5A~5C).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Inatsuka et al. (US 2018/0076211).
	In re claim 1, Inatsuka et al., in Figs. 9, 22 and corresponding text, teach a microelectronic device, comprising: 
blocks ML (i.e. stacked body) each having a vertically alternating sequence of conductive structures 21 ([0109]) and insulative structures 22 ([0109]) arranged in tiers 21/22, each of the blocks comprising:
a forward staircase structure FSS having steps comprising edges of the tiers 21/22; and
a reverse staircase structure RSS opposing the forward staircase structure FSS and having additional steps comprising additional edges of the tiers 21/22; and
conductive contact structures 81 (i.e. contact plugs, [0152]) on the steps of the forward staircase structure FSS of a first (i.e. the right portion) of the blocks ML and on the additional steps of the reverse staircase structure RSS of a second (i.e. the left portion) of the blocks ML horizontally neighboring the first of the blocks ML in a first direction X; 
conductively filled vias 50/54 (i.e. semiconductor body 50 and memory layer 54 , [0045]), collectively act as conductively filled vias) vertically extending through portions of the first of the blocks ML within horizontal boundaries of the reverse staircase structure RSS of the first of the blocks ML and vertically extending through portions of the second of the blocks ML within horizontal boundaries of the forward staircase structure FSS of the second of the blocks ML; and 
a base structure 10/10s underlying the blocks ML and comprising transistors (e.g. STS, source-side selection transistors, [0116]) coupled to the conductively filled vias 50/54.


    PNG
    media_image1.png
    633
    792
    media_image1.png
    Greyscale

            
    PNG
    media_image2.png
    427
    621
    media_image2.png
    Greyscale

	In re claim 7, Inatsuka et al., in Fig. 22 and corresponding text, teach further comprising: first interconnect structures 93 ([0118]) coupling the conductive contact structures 81 on the steps of the forward staircase structure FSS of a first (i.e. the block .

Allowable Subject Matter
Claims 19-24 are allowed.
Claims 2-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2018/0076211.   The improvement comprises: (a) each of the blocks individually has a pair of rows of the transistors of the base structure coupled thereto (claim 2); some of the conductively filled vias vertically extend through a first filled trench comprising dielectric material horizontally interposed between the reverse staircase structure of the first of the blocks and the reverse staircase structure of the second of the blocks; and some other of the conductively filled vias vertically extend through a second filled trench comprising dielectric material horizontally interposed between the forward staircase structure of the first of the blocks and the forward staircase structure of the second of the blocks (claim 8); a 3D NAND Flash memory device, at least comprising: additional conductive structures vertically extending through the at least one of the blocks at the steps of a second of the opposing staircase structures of the at least one of the blocks and vertically extending through the at least one other of the blocks at the steps of a first of the opposing staircase structures of the at least one other of the blocks; vertically extending strings of memory cells within memory array regions of each block of the memory structure; and a base structure vertically underlying the memory structure and comprising string driver circuitry within horizontal boundaries of the contact region of each block of the memory structure, the string driver circuitry comprising rows of string driver transistors coupled to the additional conductive structures and to global word lines (claim 19); and a base structure underlying the blocks and comprising rows of string driver transistors coupled to the conductively filled vias (claim 23).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Jan. 8, 2022



/HSIEN MING LEE/